Cite as 2016 Ark. App. 213

                 ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                        No. CR-15-715


STEVEN PASCUZZI                                    Opinion Delivered   April 20, 2016
                                APPELLANT
                                                   APPEAL FROM THE GARLAND
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-14-520]

STATE OF ARKANSAS                                  HONORABLE MARCIA R.
                                   APPELLEE        HEARNSBERGER, JUDGE

                                                   AFFIRMED; REMANDED TO
                                                   CORRECT ERROR IN
                                                   SENTENCING ORDER



                                BART F. VIRDEN, Judge

       After appellant Steven L. Pascuzzi pleaded guilty to second-degree sexual assault, a

Garland County jury sentenced him to five years’ imprisonment.1 On appeal, Pascuzzi argues

that the trial court erred during the sentencing phase in not declaring a mistrial when the

State improperly accused him of “inappropriate sexual contact” with his mother-in-law. We

affirm but remand to correct an error in the sentencing order.2




       1
         Ordinarily, there can be no appeal from a guilty plea. Ark. R. App. P.–Crim. 1(a).
In Johnson v. State, 2010 Ark. 63, our supreme court held that an appeal may be taken after
a guilty plea when it alleges evidentiary errors that arose after the plea and during sentencing.
       2
         The sentencing order is inconsistent in that it states that Pascuzzi “voluntarily,
intelligently and knowingly entered a plea directly to the court of guilty,” yet it also indicates
that he “was found guilty by the court & sentenced by [the] jury.” Clearly, the wrong box
was checked. We direct the trial court to correct this inadvertent error.
                                  Cite as 2016 Ark. App. 213

                               I. Testimony at Sentencing Phase

       Following Pascuzzi’s guilty plea, a sentencing hearing was held before a jury. The

victim, K.S., testified that she was eleven years old when Pascuzzi, whom she described as

her “uncle-in-law,” forced her to touch his penis while he masturbated. After K.S. reported

the assault through the child-abuse hotline, Investigator Jennifer Tonseth with the Garland

County Sheriff’s Office interviewed Pascuzzi, who admitted that K.S.’s allegation was true.

       Pascuzzi conceded that he was babysitting K.S. and his four children at the time of the

assault, and he testified that since his incarceration his children were being cared for by his

mother-in-law. Pascuzzi denied assaulting any other children. The prosecutor then asked,

“Would you agree with me that you’ve acted sexually inappropriate with your mother-in-

law?” Defense counsel objected to the question on the bases that it was irrelevant and

prejudicial and that “we have not heard any testimony about the mother-in-law.” The

prosecutor said, “Your Honor, [Pascuzzi]’s saying he’s so sorry, that he wishes he could undo

it again. I think the fact that if he’s sexually inappropriate with other individuals indicates—.”

After some discussion, the prosecutor withdrew the question.

                                         II. Argument

       Pascuzzi argues that the trial court should have declared a mistrial following the

prosecutor’s improper and highly prejudicial question. Relying on the third exception in

Wicks v. State, 270 Ark. 781, 606 S.W.2d 366 (1980), Pascuzzi argues that the trial court had

a duty to intervene and correct the serious error. He contends that the question violated his

fundamental right to a fair trial and tainted the minds of the jurors.


                                                2
                                  Cite as 2016 Ark. App. 213

                                         III. Discussion

       Pascuzzi cites Dillon v. State, 311 Ark. 529, 844 S.W.2d 944 (1993), in which our

supreme court reversed and remanded for a new trial after the prosecutor left an impression

in the jurors’ minds that complaints existed against the police-officer defendant for

threatening to plant drugs on women if they refused him sex. The court noted that the

prosecutor’s questions and comments tainted the jury’s decision and violated the

fundamentals of the criminal-justice system.

       Dillon, however, is readily distinguishable in that defense counsel moved for a mistrial

and sought an admonishment to the jury and, therefore, there was no argument concerning

the Wicks exceptions. Here, Pascuzzi did not request a mistrial or an admonition to the jury.

Further, once the prosecutor withdrew the question, Pascuzzi received all the relief he had

requested. See Cupples v. State, 318 Ark. 28, 883 S.W.2d 458 (1994).

       It is a well-settled general rule that we will not consider issues raised for the first time

on appeal; a contemporaneous objection is required to preserve an issue for appeal. Davis v.

State, 2011 Ark. App. 561. Our supreme court in Wicks set forth four narrow exceptions to

the contemporaneous-objection rule. The only exception at issue here is the third one: when

the trial court has a duty to intervene, without an objection, and correct a serious error either

by an admonition to the jury or by ordering a mistrial.

       The type of serious error contemplated by this exception deals with errors affecting

the very structure of the criminal trial. See, e.g., Anderson v. State, 353 Ark. 384, 108 S.W.3d
592 (2003) (holding that court would consider, without contemporaneous objection, issues


                                                3
                                 Cite as 2016 Ark. App. 213

involving infringement on right of presumption of innocence and State’s burden of proof);

Grinning v. City of Pine Bluff, 322 Ark. 45, 907 S.W.2d 690 (1995) (reversing conviction

where defendant was tried before a jury of only six members rather than twelve); Calnan v.

State, 310 Ark. 744, 841 S.W.2d 593 (1992) (reversing convictions where there was no

express waiver by defendant of right to jury trial).

       While we agree with Pascuzzi that the prosecutor’s question was irrelevant and

inappropriate, we hold that the error did not rise to a level sufficient to trigger the third

Wicks exception. See, e.g., Chunestudy v. State, 2012 Ark. 222, 408 S.W.3d 55 (holding that

prosecutor’s question about defendant’s prior statement regarding whether he had had sex

with his daughter while she was a minor did not fall within exception); McKenzie v. State,

362 Ark. 257, 208 S.W.3d 173 (2005) (holding that prosecutor’s cross-examination of

defendant about his mother’s alleged statement that he had been accused of a crime in

Jamaica was not the sort of error that fell within third Wicks exception); Buckley v. State, 349
Ark. 53, 76 S.W.3d 825 (2002) (holding that defendant could not raise for first time on

appeal that he was fundamentally prejudiced by prosecutor’s statement that defendant had

been a drug dealer for ten years); David v. State, 295 Ark. 131, 748 S.W.2d 117 (1988)

(refusing to consider error involving admission of defendant’s prior bad acts of stashing a

stolen motorcycle, killing a man, and skinny dipping with a married woman where no

objection was made to the trial court).

       Affirmed; remanded to correct error in sentencing order.
       HIXSON and BROWN , JJ., agree.

       Montgomery, Adams & Wyatt, PLC, by: Dale E. Adams, for appellant.
       Leslie Rutledge, Att’y Gen., by: Pamela Rumpz, Ass’t Att’y Gen., for appellee.

                                               4